DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 02/01/2021.  Claims 1-3, 5-15, and 17-20 are pending.  Claims 1, 13, and 17 are independent.  Claims 4 and 16 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities: 
a) The limitation “the first body includes the first engagement surface having the first portion rotationally offset from -2-Application No.: 16/366269 the second portion” in claim 3 should be amended to --the first portion of the first engagement surface is rotationally offset from of the second portion of the first engagement surface -- to avoid confusions with the first and second portions of the second engagement surface.
b) The limitation “the second body includes the second engagement surface having the first portion rotationally offset from the second portion” in claim 3 should be 
c) The limitation “can be controlled rotating one or both” in line 8 of claim 13 should be amended to --can be controlled by rotating one or both--.
d) The term “mode” in the limitation “the first function and the second mode” in line 14 of claim 13 appears to be --function--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The limitations “an input selector configured to receive a selection a first mode of operation associated with the first function, a second mode of operation associated with the second function, and a combination mode of operation associated with the first function and the second mode” and “based on the selection of the combination mode of operation, operating the end effector based on the inputs received at the actuator of the controller in a third rotational range comprising the first rotational range and the second range so as to permit both the first function and the second function” in claim 13 do not have sufficient support and is considered as new matter.   Based on disclosure of the instant application (e.g. Para. [0133] and [0139]), the second mode is the same as the “combination mode.”  The gripping portion and cutting portion are available in the second mode or the combination mode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. (US Pub. No.: 2019/0105032) in view of Swarup et al. (US Pub. No.: 2009/0088774).
Regarding claims 1-3, 5-15, and 17-20, Crews discloses a medical system comprising: a medical instrument (700, Figs 7-17B) including an end effector (704, Fig. 
Swarup teaches, in the same field of endeavor (surgical system), a medical system comprising at least one non-transitory computer readable medium having stored thereon executable instruments; and at least one processor in communication with the at least one non-transitory computer readable medium and configured to execute the instructions to cause the system to operate an end effector for surgical steps (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27); and a robotic arm coupled to a medical instrument for manipulating the effector (at least Paras. [0052], [0056], [0070], [0093], [0116], and [0122], claim 8, and Figs. 1-27).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the medical system of Crews to include at least one non-transitory 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 5-15, and 17-20 have been considered but are moot in view of new ground(s) of rejection.  
In response to the argument(s) on pages 8-11 of the remarks, Crews (a newly applied art) discloses a medical system comprising: a medical instrument (700, Figs 7-17B) including an end effector (704, Fig. 8) comprising: a first body (jaw 710, Fig. 8) that shares a pivot axis (the pivot axis along the effector axle 705, Fig. 8 and Para. [0042]) with a second body (jaw 712, Fig. 8), the first body rotatable relative to the second body within a rotational range to permit a first mode of operation (grasping mode of operation, Paras. [0038]-[0040], [0044], and [0045]) and a second mode of operation (cutting mode of operation, Paras. [0038]-[0040], [0044], and [0046]), wherein the end effector is configured to perform at least a first function (grasping function, Para. [0045]) and a second function (cutting function, Para. [0046]); wherein the first function and the second function can be controlled by rotating one or both of the first body and the second boy substantially about the pivot axis (Paras. [0038]-[0040] and [0044]-[0046]); a controller (Paras.  [0074] and [0019], e.g. variety of controls with the actuator/various mechanism in the housing) comprising an actuator (the actuator/various mechanism in 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771